Title: From Thomas Jefferson to Albert Gallatin, 23 February 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                            
                            Feb. 23. 07
                        
                        I am afraid this matter of Beaumarchais, will become a serious one if not done with, which is easy as yet,
                            but will become more & more difficult. can you take any measures to get it acted upon, & satisfactorily? the letter is
                            to be returned to mr Madison.
                    